Citation Nr: 1241591	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine spondylosis (formerly lumbar spine, limitation of motion), prior to August 2, 2011.

2.  Entitlement to a rating in excess of 40 percent for a lumbar spine spondylosis (formerly lumbar spine, limitation of motion), from August 2, 2011.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity. 

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

5.  Entitlement to individual unemployability due to the service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an increased rating for limitation of motion of the lumbar spine, evaluated as 20 percent disabling.  The Veteran perfected a timely appeal of this determination.

The claim of entitlement to an increased rating for limitation of motion of the lumbar spine, evaluated as 20 percent disabling, was previously denied by the Board in an April 2010 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In November 2010, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the Board's April 2010 decision be vacated and remanded.

By a January 2011 rating decision, the RO re-characterized the Veteran's lumbar spine disability as lumbar spine spondylosis and denied an increased rating in excess of 20 percent for this disability.  Also, the RO granted secondary service connection for radiculopathy of the right and left lower extremities, with each extremity evaluated at 10 percent disabling, effective from September 20, 2012.

In June 2011, the Board remanded the appeal concerning the issue of an increased rating for lumbar spine spondylosis for further development.  At that time, the Board also determined that the initial ratings for radiculopathy of the right and left lower extremities (which the RO granted secondary service connection for in a January 2011 rating decision) were part of the appeal concerning an increased rating for lumbar spine spondylosis.

In a September 2012 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's lumbar spine spondylosis from 20 percent to 40 percent disabling, effective from August 2, 2011.

In the October 2006 VA examination, the examiner noted that the Veteran "insists that I report that he has experienced urinary frequency for most of the last 10 years.  He is also being treated for benign prostatic hypertrophy for these symptoms."  In the December 2010 VA examination, the Veteran reported no problems with incontinence.  However, in a December 14, 2010 VA neurosurgery consult, the Veteran reported that he carried extra underwear because he "wets himself" sometimes.  

In the August 2011 VA examination, the VA examiner reported that "[w]hile the patient states he is sometimes incontinent of urine, he has BPH and has a normal cremasteric reflex and normal anal wink with no fecal incontinence."  In a February 2012 VA emergency room note; however, the Veteran reported having episodes of fecal and urinary incontinence.  VA medical records also contain numerous reports of treatment for prostate disorders, such as in a May 2007 VA record showing that an abdominal CT scan revealed a markedly enlarged prostate, a June 2007 record showing that he underwent extensive evaluation for prostate pathology and an October 2007 record showing he had a received a transurethral resection of the prostate (TURP).  

From a liberal reading of this information of record, the Board is unable to ascertain if the Veteran's claims of a bladder and bowel disorder are associated with his non-service connected prostate condition or with his service-connected lumbar spondylosis.  To the extent the Veteran is raising the issue of entitlement to secondary service for a bladder and bowel disorder, to include incontinence, this issue has not been adjudicated by the RO and is referred to the RO for appropriate action.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As the Veteran has arguably maintained that he is unemployed due, at least in part, to symptoms of his service-connected lumbar spine spondylosis, the issue of entitlement to a TDIU has been raised. Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

A review of the record also reveals that the Veteran has raised the issue of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), as well as the issue of an extra-schedular total rating based on individual unemployability (TDIU) under 38 C.F.R. § 4.16(b), in connection with his appeal of an increased schedular rating for his lumbar spine disability. As such, the Board is not precluded from considering these issues. See 61 Fed. Reg. 66749, VAOPCGPREC 6-96 (1996) (The Board may render a decision with respect to a schedular evaluation, notwithstanding that the Veteran has raised the issue of extra-schedular consideration). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records 

The issues of entitlement to extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) and entitlement to a TDIU rating due the service-connected lumbar spine spondylosis pursuant to 38 C.F.R. §§ 4.16(a)-(b) are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to December 1, 2010, the Veteran's lumbar spine spondylosis (formerly lumbar spine, limitation of the motion) was not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

2.  From December 1, 2010, the Veteran's lumbar spine spondylosis was manifested by severely reduced forward flexion of the thoracolumbar spine, but not ankylosis.

3.  From December 1, 2010, the Veteran's lumbar spine spondylosis was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

4.  The Veteran's radiculopathy of the right lower extremity is not manifested by moderate incomplete paralysis.  

5.  The Veteran's radiculopathy of the left lower extremity is not manifested by moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  Prior to December 1, 2010, the criteria for an evaluation in excess of 20 percent for the lumbar spine spondylosis (formerly lumbar spine, limitation of motion) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2012).

2.  From December 1, 2010, giving the Veteran the benefit of the doubt, the criteria for an evaluation of 40 percent for the lumbar spine spondylosis, and no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2012).

3.  From December 1, 2010, the criteria for an evaluation in excess of 40 percent for the lumbar spine spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2012).

4.  The criteria for an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2012).

5.  The criteria for an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
The appeal for increased ratings for radiculopathy of the lower extremities arises from disagreements with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   As such, no notice is required for those claims.

As to VA's duty to assist, for the lower extremities claims, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and reports of his post-service treatment.  He received formal VA examinations, most recently in August 2011.  

With regard to the claims for increased ratings for the lumbar spine disability, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2006, prior to the initial RO decision that is the subject of this appeal.  Through the letter VA informed the Veteran that the evidence must support a worsening of his disability to substantiate the claim.  The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence.  

The April 2006 letter also included notice with respect to the Dingess requirements.  
Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  

Based on the above, any notice deficiencies do not affect the essential fairness of the adjudication.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has a duty to assist the Veteran in developing his claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records, pertinent VA medical records and private medical records.  The Veteran has not indicated that there exist any records of  VA or private VA medical treatment relative to this claim that are not already in the claims file.  

The AOJ also accomplished the development directed by the August 2011 Board remand.  He received a new VA examination in August 2011.  The VA examination provided specific medical opinions pertinent to the issue on appeal and findings sufficient to make a decision.  The examiner did not note nerve severity findings, but explained that it was difficult to find any objective nerve root involvement.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Lumbar Spine Disability Claim

Background

According to a December 2005 VA medical record, the Veteran was prescribed Methadone for his back pain.  

In a January 2006 VA neurosurgery consult report, the Veteran reported persistent back pain and bilateral leg pain, worse on the right.  The examiner diagnosed him with back pain and lumbar spondylosis.

In a February 2006 VA medical record, the examiner noted that the Veteran did not have paraspinous muscle spasms and his flexion at the waist was normal, but extension at the waist elicited significant grimaces.

In April 2006, a VA medical provider noted that the Veteran complained of nearly constant pain that was worse with bending.  The Veteran reported that he would self medicate to the point that he could not work because he felt drunk.  The examiner counseled the Veteran against his non-compliant use of medications.  The examiner noted lumbar pain and pain with extension, but no palpable muscle spasm.  The Veteran complained of spasms at night.

During an April 2006 VA examination, the Veteran complained of daily pain that radiated down the lateral aspect of the right leg to the ankle.  He denied bowel or bladder incontinence.  He did report having intermittent erectile dysfunction.  He did not use a brace, but did use a cane.  He also took Tizanidine and Methadone for pain relief and denied having physician-directed bed rest.  Reportedly, he was unable to lift, bend, stand or walk.  He denied having flare-ups.  

On physical examination the Veteran limped and walked with a forward-flexed posture.  The examiner found tenderness and flattening, but no spasm.  The examiner noted ranges of motion including: zero to 15 degrees of lateral bending bilaterally, extension to zero degrees, flexion from zero to 55 degrees, right rotation from zero to 20 degrees and left rotation from zero to 45 degrees.  There was pain throughout all range of motion.  He had positive straight leg raising, bilaterally.  

The examiner found 5-/5 motor strength in the right lower extremity versus 5/5 in the left lower extremity.  There was no evidence of atrophy.  He had decreased sensation throughout the right lower extremity.  

The examiner noted MRI findings of lumbar spine spondylosis with nerve root impingement.  The examiner further noted that there were no additional limitations by pain, fatigue, weakness or lack of endurance on repetitive use.  

Subsequent VA medical records from 2006 document numerous complaints of, or treatment for, back pain, including treatment with pain medication with various levels of working, from somewhat better to no improvement.

The Veteran received a VA neurology examination in October 2006.  The examiner found normal posture and gait without the use of any assistive devices.  The Veteran reported that his Methadone use for his low back pain caused side-effects that made him drowsy and led him to quit his job in February 2006.  

During the October 2006 VA examination, the Veteran also reported occasional weakness in the right leg, two to three times weekly, and that it sometimes caused giving way.  He also reported having occasional numbness and tingling in the lateral aspect of the right thigh and the anterior aspect of the right leg.  

The October 2006 VA examiner found normal strength in all muscle groups in both lower extremities, with strength being approximately equal, bilaterally.  Reflexes were 2+ at the knees and 1+ at the ankles.  The examiner reported an inability to perceive light touch sensation and that although the Veteran could discriminate between sharp and dull sensations, the examiner found those responses were decreased in the right lower extremity, as compared to the left lower extremity.  Straight leg testing persistently produced low back pain, in both sitting and supine positions, that occurred with elevation of either leg in the supine position beyond about 15 degrees.  There was no reported radiation or paresthesias during the process.  The Veteran also insisted that the examiner report his urinary frequency and urgency for most of the last 10 years.  The examiner noted that the Veteran was also being treated for benign prostatic hypertrophy for these symptoms.  

The October 2006 VA examiner considered the prior May 2005 lumbar MRI scan and the January 2006 neurosurgical consultation.  The examiner diagnosed the Veteran with lumbar spondylosis with no objective signs of radiculopathy.  

A May 2007 VAOPT records shows that an abdominal CT scan revealed a markedly enlarged prostate.  In June 2007 he underwent extensive evaluation for prostate pathology and in October 2007 he had a transurethral resection of the prostate (TURP).  

Subsequent VA medical records continued to document complaints of, or treatment for, back pain and report of radiating pain to the legs.

In a November 30, 2010 VA emergency care note, the Veteran complained of continued low back pain radiating down the left leg.  He reported that pain limited his mobility and that he had chronic weakness in the legs and that they would "give out'.  He also reported occasional paresthesias.  The examiner diagnosed the Veteran with low back pain/sciatica.  The examiner noted that since the Veteran had no significant new neurologic deficits, most of his strength issues were secondary to pain.  The examiner noted that an MRI showed no evidence of acute compression of the spinal cord or nerve roots.  

In a December 14, 2010 VA neurosurgery consult note, the Veteran complained of back pain and leg pain/weakness/numbness.  The Veteran reported staying in bed and lying down, but did not report how long or how often he did so in the past year.  

The Veteran received a VA examination in December 2010.  The Veteran reported numbness and weakness in the left leg with pain and denied having physician prescribed bed rest in the last year.  The Veteran reported that he was unable to lift more than a coffee cup, walk more than 15 minutes, stand more than 12 to 15 minutes or sit more than 15 minutes.  The Veteran reported the same pain each time, except for 5 minute flares 4 or 5 times an hour.  

The December 2010 VA examiner noted that the Veteran walked with a limp using crutches and a back brace, appearing in significant discomfort.  The examiner noted a flattened curvature of the spine and tenderness to palpation of the left paraspinal muscles and no spasms when palpated.  The examiner notes strength in the lower extremities of 5/5, sensation decreased in the left lower extremity, 2+ reflexes bilaterally and no atrophy in the muscles, as well as normal muscle tone bilaterally.  

The December 2010 VA examiner noted that the Veteran was unable to do a range of motion examination due to significant pain.  The examiner found the Veteran to have lumbar spine spondylosis with moderate radiculopathy of the bilateral lower extremities effecting L4 and L5.  

The VA examiner noted that the Veteran denied spine related: subjective complaints, assistive devices, ability to function in his usual occupation or routine daily activities, had no DeLuca criteria on repetitive testing of active range of motion, no flare-ups or periods of incapacitation in the past year requiring physician prescribed bed rest.  

In a February 2011 VA neurological consult, the Veteran complained of falls.  The Veteran claimed that he would sometimes lose strength in his legs and had pain in his legs.  The examiner found no scoliosis or kyphosis or vertebral tenderness.  The examiner found the lower extremities to be intact to light touch, pin prick, vibration, temperature and proprioception.  The examiner also noted a normal gait, with normal tandem, toe and heel walking.  The examiner found a November 2010 MRI to show lumbar spondylosis and no evidence of spinal stenosis.

The VA neurologist determined that the Veteran had:

No true major falls.  By history his pain seems to be main inciting event leading to subjective worsened weakness and balance difficulty. On examination he has abnormal toe proprioception but otherwise exam was quite limited by his cooperation. 

The February 2011 physician diagnosed the Veteran with "posterior column defect, methadone side effect (imbalance), and imbalance 2/2 pain."  The examiner also suggested that the primary care physician reassess the Veteran's methadone dose for balance of side effects versus pain relief.

In a subsequent February 23, 2011 addendum, the physician noted that he was unable to fully assess strength due to pain and patient's cooperation, but that it seemed at least 4/5 in lower extremities.  The examiner further noted that there was an inconsistent sensory exam and that proprioception was grossly abnormal in bilateral toes, but approximately 50 percent correct.

In July 2011, the Veteran visited the VA emergency room with complaints of increased back pain and fear of falling.  The examiner found point tenderness at lumbosacral junction and bilateral buttocks, and minimal paraspinal tenderness.  The Veteran was unable to bend over and touch the ground secondary to pain.

The July 2011 VA medical provider also found neurologically that the Veteran had 2+ patellar and Achilles reflexes, decreased sensation on both feet and 5/5 strength in the lower extremities. The Veteran used crutches to help with mobilization, but had a normal gait without crutches; he was just slower and more unsteady.

The July 2011 VA medical provider found the Veteran to have chronic lower back 
and lumbosacral spondylosis on methadone, who presented with exacerbation of back pain consistent with radiculopathy.

The Veteran received another VA examination in August 2011, which included a claims file review.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasm and pain.  The Veteran also reported that his pain was helped by methadone use, but that it was associated with craziness, confusion and hallucinations.  He further reported that over the past year he had been in bed for up to six days with an incapacitating episode during the past 12 month period.  He reported being at absolute bed rest.  He also reported receiving a shot for his pain and receiving treatment at the emergency room for pain control.  The Veteran reported use of a cane and crutches and that he was unable to walk more than a few yards.  

The August 2011 VA examiner found the Veteran's gait to have some hesitation, but to be overall normal.  The examiner also found no ankylosis, spasm or atrophy.  The examiner found guarding, pain with motion, tenderness and weakness.  The VA examiner reported range of motion of: 10 to 10 degrees of flexion, extension, bilateral lateral flexion, and bilateral lateral rotation.  There was objective evidence of pain on active range of motion.  

In regards to neurological findings, the August 2011 VA examiner found the right lower extremity to have decreased vibration, normal position sense, decreased pain or pinprick and decreased light touch.  The examiner made the same findings regarding the left lower extremity, except with decreased position sense.  The examiner also noted a stocking glove abnormality and that no nerves were affected for both extremities.  

The August 2011 VA examiner diagnosed the Veteran with lumbosacral pain from degenerative arthritis of L4/L5.  The examiner also noted that the Veteran previously had been noted to have sciatica, but that the reflexes were normal, strength was decreased, but only secondary to pain.  The examiner also noted that the sensory examination was in a stocking glove distribution and thus it was difficult to determine if there was objective evidence for a radicular basis for his "sciatica".  The examiner noted that the Veteran's pain was the limiting factor for a normal gait, range of motion, and activities of daily living.  The examiner further noted that his examination and complaints were inconsistent with his pain being the limiting ability to his continuing to work as a bricklayer.  The examiner further noted no evidence of neuropathy secondary to back pain with normal reflexes throughout, a stocking glove distribution to decreased light touch and pain sensation, normal plantars and no evidence of atrophy.  The examiner found no evidence of nerve root impingement and no evidence of intervertebral disc syndrome.  

In December 2011, the Veteran reported pain improvement.  The examiner found the Veteran's chronic back pain to be improving.

In a December 29, 2011 VA medical record the examiner noted that the Veteran was undergoing an opioid taper and had been off of methadone for a few weeks.  The Veteran reported that his methadone hallucinations were ceasing.  The Veteran was only on gabapentin and had decreased pain with acupuncture.  The examiner found that the opioid taper/acupuncture/gabapentin resulted in improved pain scores/functional status.

In July 2012, the Veteran reported that his back pain had been improving, but that he had hurt his back by "digging too much".  

In a February 7, 2012 VA geriatric medicine note, the Veteran complained of back pain and right leg weakness.  The Veteran reported that the leg weakness comes and goes, but that he often dragged his leg.  The VA medical provider found him to have a stable gait, though he leaned on a cane on the right side and full passive range of motion of the right knee and hip.  The examiner found the Veteran's back pain persisted, although it was better with acupuncture, and added lidocaine patches.  The examiner also questioned whether right leg weakness could be more related to the non-service-connected cervical stenosis.  

In February 2012, the Veteran received VA emergency care.  The examiner noted that the Veteran had been seen the prior week following an had acute worsening of neck, back, and right lower extremity pain with weakness, after the Veteran had 
lifted a heavy object just over two weeks ago.  

The Veteran complained fecal and urinary incontinence.  The Veteran also reported that he had fallen after lifting a heavy object a few weeks prior, but had not fallen again since then.  The Veteran ambulated with crutches, particularly when pain was
worse. The pain was worse with walking and standing, but did not bother him terribly when sitting or laying down.  The examiner found the Veteran's lidocaine patch in place and tenderness over the spinous processes in the lumbar spine, but also with muscular tension in right paraspinous musculature.  The examiner found no edema in the extremities and the Veteran's strength was 4+/5 for the left lower extremity and 3+/5 for the right lower extremity.  The examiner further found a variable sensory exam in the lower extremities, but no loss of sensation in a
dermatomal fashion or stocking/glove distribution.  The examiner also found the Veteran able to ambulate without assistance, though he favors the right side.

The February 2012 VA medical provider diagnosed the Veteran with lumbar spondylosis and mild cervical stenosis.  The examiner also noted that the Veteran presents for acute or chronic lower back pain and lower extremity weakness.

The Veteran visited the VA emergency room again in May 2012, again complaining of worsening pain, following making his bed. He denied any trauma but reported that his legs got weak because the pain was so bad. The examiner noted that the Veteran requested a "shot" for the pain, that the Veteran was followed by pain management with use of acupuncture, and that he had been weaned off methadone due to possible cognitive effects.

The May 2012 VA medical provider found paraspinous tenderness/spasm to lower back and lower cervical region.  The examiner noted that the extremities had no edema and normal range of motion and sensation/motor.  The examiner diagnosed him with degenerative disc disease and flare of chronic neck/back pain.

The Veteran visited the VA emergency room again in August 2012, with fever and worsened back pain.  The Veteran denied recent back injury or trauma.  The examiner found no focal weakness, numbness, or changes in the bowel or bladder. Pain was the worst he has had but he has had radiation down both legs but at different times.  The examiner noted that the extremities were 2+ patellar deep tendon reflexes and that there was 4/5 strength in bilateral hip flexors, quads, hamstings, plantar flexion, and dorsiflexion. The examiner also found no edema, redness or numbness.  The examiner reported the back had a lidocaine patch, with no redness or tenderness along the spine or paraspinous muscles.  The examiner further noted that the lumbar x-ray showed unchanged discogenic disease, L2 through L5, with associated anterior spondylosis; there was intervally increased interfacet spondylosis at L4-L5 and L5-S1.  The examiner found that the back pain was getting better and was not far off baseline today. There was no weakness or other signs of cord compression. The examiner found pain possibly worse due to infection.

Records associated with his claim for Social Security Administration (SSA) disability benefits indicate that he stopped working due to uncontrolled hypertension and urinary incontinence, as well as disability of the cervical spine which made his work as a brick mason difficult.  He was award SSA benefits due to discogenic and degenerative disorders of the back and hypertension.  
Records associated with his claim for Social Security Administration (SSA) disability benefits indicate that he stopped working due to uncontrolled hypertension and urinary incontinence, as well as disability of the cervical spine which made his work as a brick mason difficult.  He was award SSA benefits due to discogenic and degenerative disorders of the back and hypertension.  

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degree; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is granted if the Veteran has unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

Additionally, under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes.  

Note 1 to the revised Diagnostic Code 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Analysis

The RO initially granted service connection in a December 1972 rating decision and granted a noncompensable disability rating.  Following a car accident in 1989, the RO granted an increased rating of 20 percent, in a December 1991 rating decision.  The Veteran filed his current claim in March 2006.  In a May 2006 rating decision, the RO continued the 20 percent disability rating.  In a September 2012 rating decision, the AOJ granted a 40 percent disability rating, from August 2, 2011.  Additionally, in a separate January 2011 rating decision, the RO granted service connection for the right lower extremity and the left lower extremity, with a 10 percent disability rating for each disability.  The RO provided an effective date of September 20, 2010 for the extremities.

Lumbar Spine Disability prior to August 2, 2011

The record does not indicate that the Veteran's lumbar spine disability manifestations are indicative of a disability rating in excess of 20 percent prior to December 1, 2010.  As will be discussed herein, the Board finds that a 40 percent disability rating is warranted for the period beginning on December 1, 2010.

As previously indicated, under the General Rating Formula for Diseases and Injuries of the Spine the next applicable higher disability rating possible after a 20 percent evaluation would be for a 40 percent evaluation, for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Following a 40 percent disability rating, a 50 percent rating, would require unfavorable ankylosis of the entire thoracolumbar spine.  

Prior to December 1, 2010, the medical evidence repeatedly documents forward flexion of the thoracolumbar spine of 30 degrees or more, rather than less.  The February 2006 VA medical provider found the Veteran's flexion at the waist to be normal.  The April 2006 VA examiner found flexion from zero to 55 degrees.  The other VA medical records did not include flexion information for rating purposes.

The evidence does not demonstrate that the Veteran had a decreased range of motion until December 1, 2010.  At that time, the December 2010 VA examiner found that range of motion testing was not possible due to pain at the time of the examination.  To the extent that the Veteran may be claiming pain associated with his full range of motion, the Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 42 (2011). Indeed, the Court found that nothing in its case law supports an appellant's contentions that she should be given the maximum disability ratings under Diagnostic Code 5260 and 5261 simply because she experienced pain throughout the range of motion of her left knee.  Id. at 11.  

Although the December 2010 VA examination did not include range of motion findings for rating purposes, giving the Veteran the benefit of the doubt the Board finds that a significant decreased range of motion was demonstrated at that time.  As such, the Board finds that a 40 percent disability rating is warranted, from the date of that examination, December 1, 2010.  As previously noted, the medical evidence does not demonstrate that a disability rating in excess of 20 percent is warranted prior to December 1, 2010.

A disability rating in excess of 40 percent, from December 1, 2010, is not warranted.  The record repeatedly shows that the Veteran does not have ankylosis of the thoracolumbar spine.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position.  Given the ranges of motion found by the VA examiners, the Board finds that that the Veteran does not have ankylosis.  The Board further notes that the August 2011 VA examiner also made a specific finding that the Veteran did not have ankylosis.

It is necessary to consider, along with the schedular criteria, functional loss due to flareups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is evidence of functional impairment as a result of flareups of symptomatology, but that this functional impairment was contemplated by the RO when granting the 20 percent disability evaluation for the period prior to December 1, 2010.  Even when considering the Veteran's pain with motion and his reports of loss of motion, the Veteran still does not meet the criteria for a disability rating in excess of 20 percent.  The Board notes that the rating contemplates complaints of pain, especially on extended use. The April 2006 VA examiner specifically found no additional limitations by pain, fatigue, weakness or lack of endurance on repetitive use.  Thus, for the period prior to December 1, 2010, the Board finds that there is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain not already considered by the 20 percent disability rating previously granted.  

In regards to the period beginning on December 1, 2010, the VA examiner in December 2010 noted some functional limitations, such as the Veteran reporting being unable to lift more than a coffee cup and being limited to 15 minutes of walking.  The Board, however, finds that the 40 percent disability rating considers the Veteran's limitations due to pain.  There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain.  The next higher ratings applicable for the Veteran require ankylosis of the spine, showing no range of motion.  Any additional loss of range of motion short of ankylosis would not support a higher rating for the Veteran's claim. 

With respect to intervertebral disc syndrome, under Diagnostic Code 5243, based on incapacitating episodes, a 40 percent rating evaluation would require incapacitating episodes of a total duration of at least four weeks but less than six 
weeks during the past twelve months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  The next higher 60 percent rating would require incapacitating episodes of a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.   

No evidence shows that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected back disability.  The record also does not include any complaints by the Veteran of incapacitating episodes with bed rest.  During the April 2006 VA examination, the Veteran specifically denied having physician prescribed bed rest.  The Board further notes that the Veteran has never been prescribed with intervertebral disc syndrome over the course of the appeal.  Furthermore, the August 2011 VA examiner specifically found no evidence of nerve root impingement and no evidence of intervertebral disc syndrome.  

Consistent with the record evidence, the manifestations of the Veteran's lumbar spine spondylosis are not indicative of a disability rating in excess of 40 percent from December 1, 2010.  Under the General Rating Formula for Diseases and Injuries of the Spine, the next applicable higher disability rating possible would be for a 50 percent evaluation, for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a. 

In the present case, the medical evidence repeatedly documents some range of motion of the spine, though limited.  As previously noted, ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position.  Given the ranges of motion found in the record, including by the August 2011 VA examiner, the Board finds that that the Veteran does not have ankylosis.  The Board further notes that the August 2011 VA examiner also made a specific finding that the Veteran did not have ankylosis.  Subsequent VA medical records do not include findings of ankylosis.  

It is necessary to consider, along with the schedular criteria, functional loss due to flareups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is evidence of functional impairment as a result of flareups of symptomatology, but that this functional impairment was contemplated by the RO when granting the 40 percent disability evaluation. Even when considering the Veteran's pain with motion and his reports of loss of motion, the Veteran still does not meet the criteria for a disability rating in excess of 40 percent.  The Board notes that the rating contemplates complaints of pain, especially on extended use. There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain.  The next higher ratings applicable for the Veteran require ankylosis of the spine, showing no range of motion.  Any additional loss of range of motion short of ankylosis would not support a higher rating for the Veteran's claim.  Indeed, the Board notes that the Veteran has reported being able to perform activities requiring bending his spine, though with pain, indicating that his disability does not limit him to a level consistent with ankylosis.  In a March 2011 VA medical record, he reported attempting to mow his lawn.  In a January 2012 VA medical record, he reported being able to perform digging activities.  

With respect to intervertebral disc syndrome, under Diagnostic Code 5243, based on incapacitating episodes, a 60 percent rating evaluation would require incapacitating episodes of a total duration of at least six weeks 
during the past twelve months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.   

No evidence shows that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected back disability.  The record also does not include any complaints by the Veteran of incapacitating episodes with bedrest, other than during his August 2011 VA examination.  At that time, however, the Veteran appears to only report one episode that lasted up to six days in the past year.  The Veteran has not indicated that he has had incapacitating episodes with a total duration of at least six weeks.  The Board also notes that the examiner also found there to be no evidence that the Veteran had intervertebral disc syndrome.  

For the reasons and basies discussed above, the Veteran does not warrant a 60 percent rating for his lumbar spine spondylosis, from December 1, 2010.  As such, a disability rating in excess of 20 percent for the lumbar spine spondylosis, prior to December 1, 2010, is denied; and a 40 percent disability rating, and no higher, from December 1, 2010, is granted.

Radiculopathy of the Right and Left Lower Extremities

The Board must also evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code.  Under Note 1, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.   
As previously noted, the neurological abnormalities of the bowel and/or bladder have been referred for RO consideration.  

In a January 2011 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities, with 10 percent disability ratings (under Diagnostic Code 8520), effective September 20, 2010.  The Veteran has not filed a notice of disagreement with the effective date.  As such, the period prior to that time is not before the Board.

Under the codes relating to the sciatic nerve, a disability of the sciatic nerve, neuritis, or neuralgia, with mild incomplete paralysis is indicative of a 10 percent evaluation.  Moderate incomplete paralysis warrants a 20 percent evaluation.  Moderately severe incomplete paralysis warrants a 40 percent evaluation.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent evaluation.  Complete paralysis in indicated when the foot dangles and drops, has no active movement possible of muscles below the knee, and has a weakened flexion of the knee or (very rarely) lost and warrants an 80 percent evaluation. See Diagnostic Codes 8520, 8620, 8720.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The record does not indicate that the Veteran's radiculopathy of the right or left lower extremity is indicative of the next higher 20 percent disability rating, with moderate incomplete paralysis, or an even higher rating based on more severe paralysis.    

The medical evidence from September 20, 2010 documents that the Veteran's bilateral radiculopathy is mainly sensory.  Although the Veteran has reported falling, the record does not indicate that the Veteran has complete paralysis indicative of an 80 percent disability rating under Diagnostic Code 8520.  Under the 80 percent criteria, there is complete paralysis, with the foot dangling and dropping or no active movement possible of muscles below the knee or lost flexion of the knee.  Similarly, the Veteran did not have marked muscle atrophy consistent with a 60 percent disability rating for incomplete, severe paralysis.

Although the Veteran has repeatedly reported leg weakness (including leg dragging in February 2012), examiners have found any weakness to be secondary to pain, not caused by radiculopathy.  Indeed, in the February 2012 VA anesthesia note, the examiner specifically found the Veteran to not be at risk to falls.  

Furthermore, the November 30, 2010 VA medical provider found no significant new neurologic deficits and that most of strength issues were secondary to pain.  The December 2010 VA examiner also noted strength in the lower extremities of 5/5, sensation decreased in the left lower extremity, 2+ reflexes bilaterally and no atrophy in the muscles, as well as a normal muscle tone bilaterally.  A February 2011 VA neurologist found pain to be the main inciting event leading to subjective worsened weakness and balance difficulty.  In a subsequent addendum, the examiner noted that he was unable to fully assess strength due to pain and patient cooperation, but that it seemed at least 4/5 in lower extremities.  

The Board finds that the Veteran's service-connected radiculopathy is generally characterized by some sensory loss, which is consistent with his 10 percent disability rating, and no higher, for mild, incomplete paralysis.

In July 2011, the VA medical provider found decreased sensation on both feet
bilaterally, but 5/5 strength in the lower extremities.  The August 2011 VA examiner found the right lower extremity to have decreased vibration, normal position sense, decreased pain or pinprick and decreased light touch.  In May 2012, VA medical provider found normal sensation and motor activities of the extremities.  In August 2012, the VA medical provider found no focal weakness or numbness of the extremities.

As discussed above, the Veteran has generally demonstrated better than average muscle strength and medical providers have repeatedly found most of the Veteran's strength loss to be attributable to his back pain.  As such, the majority of the Veteran's radiculopathy symptoms are sensory in nature.  Furthermore, a finding of more severe moderate, incomplete paralysis (indicative of a 20 percent disability rating) or moderately, severe incomplete paralysis (indicative of a 40 percent disability rating) is also not supported by the evidence.  The evidence generally demonstrates only mild sensory loss, as demonstrated by frequent findings of normal sensation by medical providers, such as in May and August 2012.  Furthermore, the August 2011 VA examiner noted that the Veteran had normal reflexes, that strength was only decreased secondary to pain and that the sensory examination was in a stocking glove distribution made it difficult to determine even if there was objective evidence of a radicular basis for his "sciatica".  

As previously noted, when the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  Given that the majority of the evidence indicates that the Veteran's bilateral radiculopathy is characterized by sensory loss, a disability rating in excess of 10 percent is not warranted for either the right or left lower extremity.  

At worst, the February 2012 VA medical provider found his strength was 4+/5 for the left lower extremity and 3+/5 for the right lower extremity.  The May 2012 VA medical provider found normal sensation/motor.  The August 2012 VA medical provider found no focal weakness or numbness and 4/5 strength.  Such findings show significant lower extremity strength and no demonstrated muscle atrophy.  As such, disability ratings of 60 or 80 percent are also not warranted.

Finally, the radiculopathy disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  Here, the rating criteria are not inadequate.  Higher ratings are available for the service-connected radiculopathy disabilities when they are more severe; however, the Veteran simply does not meet those criteria.  The Board also finds that no exceptional or unusual factors are in evidence.  

Giving the Veteran the benefit of the doubt, the Board grants a 40 percent disability rating for the lumbar spine spondylosis, for the period from December 1, 2010.  The Board does not find that disability ratings in excess of 20 percent prior to December 1, 2010, or in excess of 40 percent from December 1, 2010, are warranted.  A disability rating in excess of 10 percent for the right lower extremity and the left lower extremity is denied. 


ORDER

Prior to December 1, 2010, a disability rating in excess of 20 percent for lumbar spine spondylosis is denied.

For the period from December 1, 2010, a disability rating of 40 percent, and no higher, for lumbar spine spondylosis is granted; subject the laws and regulation governing the award of monetary benefits.  

From period from December 1, 2010, a disability rating in excess of 40 percent, for lumbar spine spondylosis is denied.

An initial disability rating in excess of 10 percent, for right lower extremity radiculopathy is denied.

An initial disability rating in excess of 10 percent, for left lower extremity radiculopathy is denied.


REMAND

The August 2011 VA examiner noted that the Veteran's lumbar spine spondylosis affected his ability to work.  As such, the record seems to have reasonably raised the question of whether the Veteran is unemployable due to his service-connected lumbar spine disability.  As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice, 22 Vet. App. at 453-54

The Board observes that the percentage requirements of 38 C.F.R. § 4.16(a) have not been met.  However, the Board notes that the question of whether the Veteran warrants a TDIU rating is inextricable intertwined with the unadjudicated issue of secondary service connection for a bladder and bowel disorder, to include incontinence.

While the Veteran does not have a single disability rated at 40 percent and it does not appear at first glance that the requisite percentage standards for consideration of a TDIU for multiple disabilities under 38 C.F.R. § 4.16(a) are met, disabilities resulting from a common etiology or a single accident may be considered on a combined basis for the purposes of establishing one 60 percent disability, or one 40 percent disability rating. 38 U.S.C.A. § 4 .16(a)(1). 

Therefore, the Board finds that the appropriate remedy where an unadjudicated and pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance. The issue of service connection for a bladder and bowel disorder, to include incontinence, on a secondary basis must be properly appealed to the Board by the Veteran if he wishes the Board to consider that issue.

Additionally, entitlement to a total rating, on an extra-schedular basis, may be established, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation due to a service-connected disability. 38 C.F.R. § 4.16(b); VAOPCGPREC 6-96, slip op. at 15 (The issue of an extra-schedular TDIU under section 4.16(b), based solely upon a disability which is the subject of a current appeal, may be considered a component of that increased-rating claim to the same extent that the issue of an extra-schedular rating under section 3.321(b)(1) may be). Thus, the Board finds that the RO should address the matter of extra-schedular consideration (per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b)), in connection with the appeal of an increased rating for the lumbar spine spondylosis, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should adjudicate the issue of service connection for a bladder and bowel disorder, to include incontinence, on a secondary basis, and furnish a formal rating decision on that issue.  If this discrete issue is denied, the Veteran must be provided notice of the adverse determination and of his right to appeal.  This issue should be returned to the Board only if the Veteran initiates and completes a timely appeal in accordance with 38 U.S.C.A. § 7105 (West 2002).

2.  After accomplishing the above, the RO/AMC should determine whether TDIU rating is warranted under C.F.R. § 4.16(a).  Any additional development, including a VA examination, should be taken if deemed necessary.

3. As a component of the underlying claim for an increased rating for the lumbar spine spondylosis, the RO/AMC should inform the Veteran and his representative of the requirements for an extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) and an extra-schedular TDIU rating under 38 C.F.R. § 4.16(b); and permit them the full opportunity to supplement the record as desired. Any additional development should be undertaken as necessary.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, including additional VA examination(s) (if warranted), the RO/AMC should adjudicate the issue of extra-schedular consideration under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for the lumbar spine spondylosis, in light of all pertinent evidence and legal authority. 

5.  If the benefits sought are not granted to the Veteran's satisfaction, the RO/AMC should send him and his representative a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


